Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 1 of 10 PageID #: 7708




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:17-CV-298-CHB-CHL


  BRYAN TYLER BOERSTE,                                                                     Plaintiff,

  v.

  ELLIS TOWING, LLC, et al.,                                                           Defendants.

                              MEMORANDUM OPINION AND ORDER

            Before the Court is the Motion for Leave of Court to Take the Deposition of Allie Fisher

  filed by Plaintiff Bryan Tyler Boerste (“Boerste”). (DN 163.) After a telephonic status conference

  with the undersigned (DN 165), Defendants Ellis, LLC; Ellis Towing, LLC; Kevin Bewley; City

  of Springfield; Springfield Police Department; Michael Cotton; Mattingly Security, Inc.; and

  Joshua Baker (collectively, the “Defendants”) filed a joint response (DN 172), and Boerste filed a

  reply (DN 189). Therefore, this matter is ripe for review.

            For the reasons set forth below, Boerste’s motion (DN 163) is DENIED.

       I.        BACKGROUND

            A.     Factual and Procedural Background

            On December 19, 2019, pursuant to this Court’s prior order (DN 117), Boerste underwent

  a neuropsychological evaluation administered by defense expert Dr. Thomas Sullivan (“Dr.

  Sullivan”). (DN 163, at PageID # 4147.) At that time, Boerste signed a Supervision Statement

  (the “Supervision Statement”) supplied by Dr. Sullivan that provided as follows:

            I am providing psychological services to you through the use of a supervisee. The
            supervisee’s name is Allie Fisher. Ms. Fisher will be providing psychological
            testing to you. Following the evaluation, Ms. Fisher will provide me with the data
            generated. This will include behavioral observations, a summary of your statements
            made during the testing, and the testing results themselves. . . . [I] would be happy
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 2 of 10 PageID #: 7709




         to talk to you if you have concerns or comments about your interactions with Ms.
         Fisher.

  (DN 163-1, at PageID # 4153.)

         Boerste’s counsel deposed Dr. Sullivan on May 14, 2020, one day before the close of expert

  discovery in this action. (DN 163, at PageID # 4148-49.) At his deposition, Dr. Sullivan testified

  as to Ms. Fisher’s role in his evaluation in relevant part as follows:

         Mr. Hasken:             So describe this student that you brought with you. What was
                                 this student’s name?
         Dr. Sullivan:           My student’s name this year is Allie Fisher, A-L-L-I-E. Her
                                 last name is, F-I-SH-E-R. So she’s a -- she’s a doctoral
                                 student from the University of Cincinnati. She works with
                                 me most Fridays. Her goal in coming here working with me
                                 is to learn how to administer a neuropsychological
                                 evaluation.
         Mr. Hasken:             So you described her as a student. What are her
                                 qualifications? Is it just a student?
         Dr. Sullivan:           Oh, she’s -- she received a bachelor’s degree at the
                                 University of Michigan, and she’s currently working on her
                                 master’s degree at the University of Cincinnati.
         Mr. Hasken:             Do you know what master’s degree she’s working on?
         Dr. Sullivan:           Yeah. She’s working on her master’s degree in clinical
                                 psychology.

         ...

         Mr. Hasken:             . . . [I]f she gets a master’s in clinical psychology, would she
                                 be able to ultimately perform – perform these
                                 neuropsychological evaluations on her own or would she
                                 need to perform those evaluations in conjunction with
                                 someone with a Ph.D.?
         Dr. Sullivan:           The latter. You can’t be independently licensed as a
                                 psychologist in Ohio with just a master’s degree.
         Mr. Hasken:             Why isn’t Allie Fisher identified in your report?
         Dr. Sullivan:           I don’t think she did any of the work.
         Mr. Hasken:             And when you say any of the work, you’re referring to the
                                 evaluation itself, right?
         Dr. Sullivan:           That’s right. That’s right.


                                                    2
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 3 of 10 PageID #: 7710




        Mr. Hasken:       So was she nothing more than a casual observer?
        Dr. Sullivan:     No. She was a student observer. She was – her job was to
                          watch me to see what to do with the patients.
        Mr. Hasken:       And I’m sorry for using the word casual. I did not mean to
                          not take into account her education, experience. I just meant
                          – I think you answered this, was just wondering if she was
                          observing or if she was helping administer any of the tests,
                          and it sounds like she was just there to observe the
                          evaluation, right?
        Dr. Sullivan:     Yeah. That was – her primary role was to observe the
                          evaluation. She may have scored some of the materials. I
                          don’t notice her handwriting on any of the Bates stamped
                          documents that you got. My handwriting is terrible, so it’s
                          pretty easy to discriminate who wrote what. But the way
                          Tyler did the MMPI is he had a booklet, and he had a score
                          sheet, and he filled in a bubble sheet about his answers. And
                          then somebody from my office, either me or Allie, put his
                          answers into a computer program, sent those answers to
                          Minnesota, they were scored and then they were sent back.
                          So it’s possible that Allie keyed in his answers to the MMPI.
        Mr. Hasken:       And this scoring of the MMPI would have been done after
                          the evaluation was over and Tyler left, right?
        Dr. Sullivan:     That’s true.

        ...

        Mr. Hasken:       [D]r. Sullivan, before we took our last break, I was asking
                          about your clinical practice and your forensic practice. I
                          forgot to ask you about your – your teaching. Your CV
                          indicates that you were an adjunct professor at Xavier
                          University, Wright State University and the University of
                          Cincinnati. How does that fit into your schedule in terms of
                          you seeing patients? And we’ll talk about the pre-COVID-
                          19 world.
        Dr. Sullivan:     My work with the University of Cincinnati is they place
                          students here with me. It’s usually one student a year usually
                          one day a week usually on Friday because students are
                          interested in legal – legal evaluations, and it works well with
                          their schedule. So my adjunct status with the University of
                          Cincinnati consists primarily of supervising one student a
                          week all day on Friday. This year coming up I have a student
                          on Friday, and then I have an advanced student who is going
                          to be here like Mondays and Tuesdays. And mostly what



                                             3
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 4 of 10 PageID #: 7711




                                they do is they observe what I do. And then when they get
                                up to speed, what I do is usually after a student is here a
                                couple of months if they are competent, I have them do a test
                                with somebody while I supervise. And then as they get more
                                and more skills, they’re able to do more and more of the
                                assessment materials. Over the course of the years, I’m in
                                the room with the student at least 99.9 percent of the time,
                                so it’s – it’s exceedingly unusual for the student to be in a
                                room with a patient and me not in there. Usually it’s when I
                                have to go to the bathroom. . . .
         ...

         Mr. Hasken:            So – so your trainee, Allie Fisher, she would have been an
                                example of one of these students from the University of
                                Cincinnati who was assigned to you to work with you on
                                Fridays, and she would go attend forensic examinations?
         Dr. Sullivan:          Yeah. Anything I do on Friday, she comes with me. And then
                                usually the students they’re very interested in, you know,
                                professional athletes. So if I see somebody on Saturday, they
                                come with me. Or if I go down there at 6:00 in the morning,
                                they come with me, that type of thing.

         ...

         Mr. Hasken:            [D]o you charge extra when a student attends with you?
         Dr. Sullivan:          No.
         Mr. Hasken:            So essentially that student like Allie Fisher it’s just a part of
                                her education she’s coming with you. She doesn’t get
                                compensated for being there for a forensic consult?
         Dr. Sullivan:          Not usually. Allie was more toward the beginning of her
                                placement. I have paid students if they, you know, provide a
                                lot of benefit to a particular case. But usually it’s – usually it
                                costs me more to have a student than, you know, it’s worth.

  (DN 172-1, at PageID # 4233-37, 4340-45).

         Dr. Sullivan also testified about his conclusions regarding Boerste’s untruthfulness and

  insufficient effort. Dr. Sullivan testified that he based those conclusions on the data from the

  evaluation, not intuition from subjective perceptions. (Id. at 4254, 4259.) He highlighted that the

  problem with relying on psychologist’s observations is they cannot be tested, making their



                                                   4
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 5 of 10 PageID #: 7712




  reliability and validity unknown. (Id. at 4252.) He testified he did not even partially rely on

  subjective perceptions from the evaluation but instead on malingering tests that have been

  validated and shown to be reliable via scientific study. (Id. at 4252-254.) However, Dr. Sullivan

  did also testify about his observations of Boerste during the examination, though he maintained

  that his conclusions were based on testing. (Id. at 4330-4331.)

         Dr. Sullivan also submitted a subsequent affidavit in which he stated that he relied upon

  no subjective observations, either his own or Ms. Fisher’s, in forming the conclusions in his report.

  (DN 172-2, at PageID # 4354.) Rather, he “relied upon the results of the objective tests [he]

  performed or supervised.” (Id.) His affidavit further clarified Ms. Fisher’s role was one of a

  student under supervision in a clinical placement. (Id. at 4353.) He stated, “She observed, did a

  few tests under my direct supervision, double scored some of the tests, and proofread the report I

  wrote.” (Id. at 4355.) Dr. Sullivan also identified, to the extent possible, the tests Ms. Fisher

  administered to Boerste. (Id. at 4353.) But he explained that there is deliberately little to no room

  for variance in testing administration. (Id. at 4354.)

         B.      The Instant Motion

         Boerste requested leave of Court to take the deposition of Ms. Fisher after the close of fact and

  expert discovery. (DN 163, at PageID # 4149.) Boerste asserted Ms. Fisher’s identity was

  disclosed for the first time during Dr. Sullivan’s deposition. (Id. at 4147.) He ultimately admitted

  his counsel knew on December 17, 2019, “an assistant” would be present during the examination,

  but argued knowledge of a person’s existence is different than knowledge she has discoverable

  information pertaining to an issue in the case. (DN 189, at PageID # 6633.) Further, he argued, it

  was not until Dr. Sullivan’s deposition testimony created a discrepancy in Ms. Fisher’s role that

  the issue of her knowledge arose. (Id. at 6635.)




                                                     5
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 6 of 10 PageID #: 7713




         Boerste cited two reasons that he needed to take Ms. Fisher’s deposition. The first stemmed

  from Dr. Sullivan’s conclusions that he is a liar, is feigning any impairments, and did not put forth

  sufficient effort on the testing Dr. Sullivan administered. (DN 163, at PageID # 4149.) According

  to Boerste, Dr. Sullivan reached this conclusion by relying, at least in part, on observations during

  the interview process of the evaluation. (Id.) Thus, because Ms. Fisher was present during the

  evaluation, she possesses discoverable information regarding questions, responses, and effort put

  forth during the evaluation. (Id.) Boerste’s second justification for deposing Ms. Fisher was

  ambiguity of her role in the evaluation. (Id.) He claimed that Dr. Sullivan could not remember

  what role Ms. Fisher played in the evaluation during his testimony, other than that she was an

  observer, and that this was contradicted by the Supervision Statement that suggested a more active

  role. (Id.) Boerste argued that “counsel need[ed] to ask Ms. Fisher what test(s) she might have

  administered as part of the evaluation . . . [and] to question her on her involvement in the

  neuropsychological evaluation process to ensure that she is in fact certified to participate in such

  evaluations.” (Id.)

         The Defendants deny the need for Ms. Fisher’s deposition as Dr. Sullivan did not rely on

  any subjective observations in reaching his report conclusions. (DN 172, at PageID # 4186.) They

  argued Dr. Sullivan’s testimony sufficiently described her role and that the supplemental affidavit

  they attached to their response clarified any uncertainties. (Id. at 4182.) The Defendants also

  emphasized that Boerste’s Motion is untimely because all discovery deadlines have passed and

  Boerste has known Ms. Fisher was present during his examination since December 19, 2019. (Id.

  at 4188.) Further, argued Defendants, under Fed. R. Civ. P. 26(b)(4) Ms. Fisher cannot be deposed

  as she has not been identified as an expert whose opinions may be presented at trial and she is not

  qualified to give expert opinions. (Id. at 4191.)




                                                      6
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 7 of 10 PageID #: 7714




         Boerste denied Dr. Sullivan’s affidavit resolved the need for Ms. Fisher’s testimony

  because Dr. Sullivan admitted to being biased in his deposition. (DN 189, at PageID # 6639.) Dr.

  Sullivan did testify that his opinions in this case are biased because of and influenced by an

  accusation from Boerste’s expert that he acted unethically. (DN 172-1, at PageID # 4330.)

  According to Boerste, that bias calls into question how the evaluation was performed and what

  really happened. (DN 189, at PageID # 6639.) He also argued that he does not seek Ms. Fisher’s

  expert opinions but rather fact discovery. (Id. at 6637.)

       II.     DISCUSSION

         Defendants argued that the Court should consider five factors in determining whether to

  re-open discovery:

         (1) when the moving party learned of the issue that is the subject of discovery; (2)
         how the discovery would affect the ruling; (3) the length of the discovery period;
         (4) whether the moving party was dilatory; and (5) whether the adverse party was
         responsive to prior discovery requests.


  (DN 172, at Page ID # 4188.) (citing Estep v. City of Somerset, No. 10-286-ART, 2011 U.S. Dist.

  LEXIS 95008, at *3 (E.D. Ky. Aug. 24, 2011) (citing Bentkowski v. Scene Magazine, 637 F.3d

  689, 696 (6th Cir. 2011)). The Court is not persuaded that these factors apply in this context

  because the factors are typically applied in the context of a party who argues additional discovery

  is needed before the Court rules on a motion for summary judgment. Plott v. Gen. Motors Corp.,

  71 F.3d 1190, 1195-97 (6th Cir. 1995). Boerste’s motion makes no such argument. Instead, the

  Court finds the resolution of the instant motion rests in overall discovery threshold of relevancy.

         Fed. R. Civ. Proc. 26(b) provides, “Parties may obtain discovery regarding any

  nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs

  of the case[.]” Fed. R. Civ. P. 26(b). For discovery purposes, relevant material “will encompass




                                                   7
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 8 of 10 PageID #: 7715




  any matter that may bear upon, or reasonably could lead to other matters that could bear upon, any

  issue that is or likely may be raised in the case.” Invesco Institutional (N.A.), Inc. v. Paas, 244

  F.R.D. 374, 380 (W.D. Ky. 2007). “When faced with questions over, or disputes about, what

  information or documents may be obtained based on their relevancy, it is axiomatic that the trial

  court is afforded broad discretion to determine the bounds of inquiry.” Janko Enters. v. Long John

  Silver's, Inc., No. 3:12-cv-345-S, 2013 WL 5308802, at *2 (W.D. Ky. Aug. 19, 2013) (citing

  Chrysler v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir.1981), cert. denied, 454 U.S. 893 (1981)).

  Although the scope of discovery is broad, it is not unlimited. In examining the scope of discovery

  the Court considers “the importance of the issues at stake in the action, the amount in controversy,

  the parties’ relative access to relevant information, the parties’ resources, the importance of the

  discovery in resolving the issues, and whether the burden or expense of the proposed discovery

  outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). On motion or on its own, the Court may

  limit discovery that is unreasonably cumulative or duplicative; may be obtained from a less

  burdensome or expensive source; is outside the scope of discovery; or that a party has already had

  an opportunity to obtain in the action. Id. at 26(b)(1)(2)(C).

         Boerste seeks the deposition testimony of Ms. Fisher in order to unravel unnecessary

  questions. Dr. Sullivan has sufficiently described the role she played during the evaluation, what

  tests she administered, and what certifications she held. Likewise, Dr. Sullivan has explained that

  no subjective perceptions contributed to the conclusions in his report, not even his own. If Boerste

  does not believe Dr. Sullivan’s testimony, he is entitled to cross-examine Dr. Sullivan about the

  basis for his opinion at trial, but the Court is not convinced that additional testimony from Ms.

  Fisher is necessary in order to enable Boerste to do so. The evidence submitted by the Parties

  establishes that whatever may be the basis of Dr. Sullivan’s conclusions, Ms. Fisher did not




                                                   8
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 9 of 10 PageID #: 7716




  independently contribute to them. No information that Ms. Fisher could offer would bear upon

  any issue, or likely issue, in this case. Nor could her deposition testimony reasonably lead to other

  matters that bear upon an issue or likely issue. Ms. Fisher could not offer any information that

  was not or could not be offered by Dr. Sullivan and thus deposing her would be unreasonably

  duplicative. Further, the testimony that Boerste seems to want to elicit from Ms. Fisher walks the

  line between lay testimony and expert witness testimony that both Parties appear to agree Ms.

  Fisher is not qualified to give. (DN 172, at Page ID # 4190; DN 189, at Page ID # 6637.) Boerste’s

  reliance on Dr. Sullivan’s testimony about his bias does not change this conclusion as it is unclear

  that any information Ms .Fisher could offer would shed any light on this issue.

         The Court must also consider how allowing Ms. Fisher’s deposition might affect future

  educational opportunities. Were this Court to allow the deposition of a student supervisee in this

  context, it could have a chilling effect on the availability of those types of educational experiences.

  Many professions promote and even require students in the field to observe practitioners as part of

  their educational training. Restriction of these opportunities would disadvantage students in their

  quality of education and professional readiness.

         For all these reasons, the Court finds Ms. Fisher’s testimony is outside the scope of

  discovery.




                                                     9
Case 3:17-cv-00298-CHB-CHL Document 234 Filed 11/02/20 Page 10 of 10 PageID #: 7717




        III.      ORDER

           For the reasons set forth above, IT IS HEREBY ORDERED that Bryan Tyler Boerste’s

   Motion for Leave of Court to Take the Deposition of Allie Fisher (DN 163) is DENIED.




   cc: Counsel of record
       October 29, 2020




                                               10
